DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 and 5/27/2021 has been entered.
 Response to Amendment
Improper markings (underlining) is noted in claim 31 in the submission filed 5/27/2021.  Applicant is reminded to ensure compliance with 37 CFR 1.121 in any subsequent submissions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/27/2021 and 5/27/2021 have been fully considered and are persuasive in view of the amendments to overcome the rejections under 35 U.S.C. 112. However, the amendments broaden the scope of the claims considerably and rejections in view of the prior art are made accordingly.  Applicant is encouraged to review the suggestions in the response to arguments portion of the office action of 1/28/2021 and the suggestions for allowable subject matter indicated in the conclusion of the office action of 8/6/2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22, 26, 28-31, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steer et al. (2011/0033051).
Regarding claims 18, 26, and 31, Steer discloses a system and method for anti-jamming using a decoy signal (Abstract, [0001]; a “processor” and hardware storage having stored instructions to perform the method are clearly implied to one of ordinary skill in the art in order to perform/control the processing of Steer), the method comprising: allocating a first frequency band to a true information signal including true information (Figure 2, [0008]); amplifying a bandwidth of the first frequency band through a spread spectrum and allocating a second frequency band to a portion of the amplified bandwidth, allocating the second frequency band to a decoy information signal including fake information, and outputting the true information signal using the allocated first frequency band and the decoy information signal using the allocated second 
Regarding claim 22, “a data frame’s form” of the decoy and true information signals of Steer are identical (this is implicit, a goal being to disguise the transmission from a jammer; however separately, the very broad language is additionally met because “a form” of any data bits are identical regardless of if the bits represent true or decoy information).     
Regarding claim 28, decoy information signal(s) of the subcarriers of Steer are considered at least “false timing signal(s)”, as the introduction of such alters the transmission of the true signal. 
Regarding claim 29, a time interval of the decoy information signal of Steer is different than a time interval of the true information signal at least in that the subcarriers are transmitted at different instances in time as part of one transmission.

Regarding claim 36, the function “verify that a jammer, which is conducting a jamming attack by outputting the jamming wave into a particular frequency band, has misidentified the decoy information signal as being the true information signal” according to the specification is done “by detecting the attack on the second frequency band”.  Steer discloses such detection/verification ([0017], [0049]; Steer needs to detect attacked frequencies in order to place mask subcarriers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer as applied to claim 26 above, and further in view of Petitjean et al. (4,546,356)
Steer is not found to specify that an intensity of the decoy information signal is greater than an intensity of the true information signal. Petitjean discloses a similar system and method for anti-jamming where a useful signal and a decoy signal are transmitted and an intensity of the decoy signal is greater (column 1, lines 51-60).  It would have been obvious to one of ordinary skill in the art to modify the system and method of Steer to provide the decoy with a greater intensity than that for the true signal .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 indicates “the true information signal” is divided via signal processing “with respect to a sign,” a time, or a space.  While the limitation is very broad in general, it is not apparent in what way a signal may be said to be divided “with respect to a sign”.  The specification does not provide any additional discussion of the feature to aid in identifying the meaning.  What definition of “sign” is used so that such a sign can be the basis for dividing an information signal?  Clarification is required if Applicant believes one of ordinary skill in the art would understand what is meant by “sign” in this context such that a feature to divide a signal “with respect to a sign” has clear metes and bounds.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646